Citation Nr: 1718140	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for ischemic heart disease.  

2.  Entitlement to a higher initial disability rating in excess of 50 percent for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), mood disorder, and panic disorder without agoraphobia.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In an April 2016 rating decision, a temporary total disability rating was granted for service-connected acquired psychiatric disability, effective from February 22, 2016, to May 1, 2016, at which point a 50 percent disability rating was continued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2016 letter, a statement was submitted which reported that the Veteran had a heart attack on October 3, 2016, which was severe and required a sixth stent.  The statement indicated that an initial report of treatment was attached and that the Veteran would be undergoing additional treatment and testing, including in-house aid and therapy.  The statement also indicated that the heart attack has affected the Veteran's mental and physical abilities to function on a daily basis.  

Additional records associated with this heart attack after the initial treatment record provided by the Veteran have not been sought or obtained.  VA has a duty to obtain such records as they are relevant to the claim on appeal.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the Board finds that if the newly obtained evidence suggests or does not dispositively rule out that the Veteran's ischemic heart disease and/or acquired psychiatric disabilities have worsened, a new VA examination must be provided to assess the current severity of each disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including all treatment pertaining to the October 2016 heart attack and all subsequent treatment for ischemic heart disease and acquired psychiatric disability.    

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Review all newly obtain evidence and consider whether a new VA examination is necessary in order to assess the current severity of the ischemic heart disease or acquired psychiatric disability.  If the evidence suggests or does not dispositively rule out that the Veteran's ischemic heart disease and/or acquired psychiatric disabilities have worsened, a new VA examination must be provided to assess the current severity of each disability.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




